The judgment of the court was pronounced by
Slidell, J.
Steele became the purchaser of property sold under fieri facias in this cause, and paid the price to the sheriff. Afterwards he took a rule in this suit upon the plaintiff to show cause why the court should not order the sheriff to retain the money, until the plaintiff gave him security against eviction by a third person who had brought suit against Stockton, claiming to have a judicial mortgage upon the property. Squier excepted that Steele could not proceed by rule. The district court sustained the exception; and in support of his judgment the appellee argues, that if the purchaser had proceeded by an ordinary action, he would have been obliged to give bond in order to enjoin the payment of the money to the plaintiff in execution. This decree we are not.prepared to disturb, especially in view of the attending circumstances, and the purchaser’s knowledge of the title and antecedent litigation.
Judgment affirmed, with costs.